DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Application No. 16/847,650, filed on 04/13/2020.
Claims 1-20 have been examined and are pending in this application.
Priority
Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) to parent Application No. JP2019-184122, filed on 10/4/2019.
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 04/13/2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim(s) 1-5, 7-8, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2018/0245979; Hereinafter “Park”) in view of Kimura et al. (US 2015/0227605; Hereinafter “Kimura”).
Regarding claim 1, Park teaches an information processing device not connected to a communication line (Park: Fig. 1, Para. [0024], Alternatively, the image capture device 104 is connected to one or more computers or processors, such as processor 106, using standard interfaces such as USB, Para. [0025], In a further embodiment, the image capture device 104 is an “off the shelf” digital camera or web-camera connected or in communication with one or more computing devices. [capture device 104 may include USB enabled device that transmits data in an off-line state via USB]), the information processing device comprising
a processor configured to
generate information on each specific processing repeatedly executed, the information being to be managed by a management device (Park: Fig. 1, Para. [0027], In a particular example, the color segmentation processor 106 executes software code on the hardware of a custom or commercially available cellphone, smartphone, notebook, workstation or desktop computer configured to receive images captured by the image capture device 104 either directly, or through a communication linkage. Para. [0026], The image obtained by the image capture device 104 is transmitted to one or more color separation processor(s) 106 for evaluation. The color separation processor 106 is configured through one or more software modules to separate colors within the image for further analysis. Para. [0048], the color selection module configures a processor of the color selection processor 106 to further to select second region of the image in addition to the initially selected region and provide an updated visual representation of the image showing the pixels corresponding to the second region which have color values within a given range of the average color value of the first region.). 
Park does not explicitly teach refer to management information indicating information already managed by the management device, and output information which is among the generated information and not yet managed by the management device.
In an analogous art, Kimura teaches refer to management information indicating information already managed by the management device, and output information which is among the generated information and not yet managed by the management device (Kimura: Para. [0050], The file updating unit 17a is a processing unit that updates an integrated management file in accordance with an update status of an individual management file received from the individual managing unit 16. Specifically, when being notified by the individual managing unit 16 that the individual management file of the note with the NoteID=00001 is created, the file updating unit 17a creates information on the NoteID=00001 in the integrated management file and sets a creation date and time. Further, when being notified by the individual managing unit 16 that the individual management file of the note with the NoteID=00001 is updated, the file updating unit 17a updates an update date and time of the NoteID=00001 in the integrated management file. Furthermore, when being notified by the individual managing unit 16 that the individual management file of the note with the NoteID=00001 is deleted, the file updating unit 17a updates deletion information on the NoteID=00001 in the integrated management file. Moreover, when creation, update, or deletion as described above is performed, the file updating unit 17a updates the operation status of a corresponding note with "non-synchronized".).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Kimura with the system and method of Park to include refer to management information indicating information already managed by the management device, and output information which is among the generated information and not yet managed by the management device because this functionality provides for decreased likelihood of performance degradation from synchronizing data utilizing management information (Kimura: Para.: [0008]).
Regarding claim 2, Park, in combination with Kimura, teaches the information processing device according to Claim 1, wherein the management information is updated to the information on the specific processing, generated by the processor most recently (Park: Para. [0047], Alternatively, the color selection processor 106 is configured by the color selection module 304 to compare the pixel color values of the pixel selection against a threshold value or reference. Where the pixel values are within a pre-determined range of the threshold value, the selection is made. Where the identified values are outside of the—pre-determined range, the user is provided with an alert, or the option to proceed with the selection. Para. [0048]-[0050], In one or more implementations, the colors selected in step 203 or 205 are stored in the local memory or the color segmentation processor 106 or the database 108.).
Regarding claim 3, Park, in combination with Kimura, teaches the information processing device according to Claim 2, wherein when a range of the information which is indicated by the updated management information and managed by the management device is smaller than a range of the information which is indicated by the management information before update and managed by the management device, the processor outputs a warning (Park: Para. [0047], Alternatively, the color selection processor 106 is configured by the color selection module 304 to compare the pixel color values of the pixel selection against a threshold value or reference. Where the pixel values are within a pre-determined range of the threshold value, the selection is made. Where the identified values are outside of the—pre-determined range, the user is provided with an alert, or the option to proceed with the selection.).
Regarding claim 4, Park, in combination with Kimura, teaches the information processing device according to Claim 1, wherein the management information is expressed in terms of generation date/time of the information generated by the processor most recently (Kimura: Para. [0039], Each of the individual management files stores therein comment file information, attachment file information, tag information, a creation date and time, an update date and time, and an operation status. The comment file information is the content of a comment, a title, or the like contained in the note. Para. [0050], Further, when being notified by the individual managing unit 16 that the individual management file of the note with the NoteID=00001 is updated, the file updating unit 17a updates an update date and time of the NoteID=00001 in the integrated management file. Furthermore, when being notified by the individual managing unit 16 that the individual management file of the note with the NoteID=00001 is deleted, the file updating unit 17a updates deletion information on the NoteID=00001 in the integrated management file.).
Regarding claim 5, Park, in combination with Kimura, teaches the information processing device according to Claim 2, wherein the management information is expressed in terms of generation date/time of the information generated by the processor most recently (Kimura: Para. [0039], Each of the individual management files stores therein comment file information, attachment file information, tag information, a creation date and time, an update date and time, and an operation status. The comment file information is the content of a comment, a title, or the like contained in the note. Para. [0050], Further, when being notified by the individual managing unit 16 that the individual management file of the note with the NoteID=00001 is updated, the file updating unit 17a updates an update date and time of the NoteID=00001 in the integrated management file. Furthermore, when being notified by the individual managing unit 16 that the individual management file of the note with the NoteID=00001 is deleted, the file updating unit 17a updates deletion information on the NoteID=00001 in the integrated management file.).
Regarding claim 7, Park, in combination with Kimura, teaches the information processing device according to Claim 4, wherein the processor refers to the date/time of the information included in the management information, and outputs information generated later than the date/time referred to (Kimura: Para. [0039], Para. [0052],  the synchronizing unit 17b acquires, from the cloud storage 2, a latest synchronization date and time at which the cloud storage 2 is synchronized with any of the information processing terminals. Then, if the latest synchronization date and time acquired from the cloud storage 2 matches the latest synchronization date and time managed by the integrated management file DB 14d, the synchronizing unit 17b synchronizes, with the cloud storage 2, a note whose operation status is updated. Para. [0054], Para. [0056],.
Regarding claim 8, Park, in combination with Kimura, teaches the information processing device according to Claim 5, wherein the processor refers to the date/time of the information included in the management information, and outputs information generated later than the date/time referred to (Kimura: Para. [0039], Para. [0052],  the synchronizing unit 17b acquires, from the cloud storage 2, a latest synchronization date and time at which the cloud storage 2 is synchronized with any of the information processing terminals. Then, if the latest synchronization date and time acquired from the cloud storage 2 matches the latest synchronization date and time managed by the integrated management file DB 14d, the synchronizing unit 17b synchronizes, with the cloud storage 2, a note whose operation status is updated. Para. [0054], Para. [0056],).
Regarding claim 20, claim 20 is rejected under the same rational as claim 1.

Claim(s) 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2018/0245979; Hereinafter “Park”) in view of Kimura et al. (US 2015/0227605; Hereinafter “Kimura”) and further in view of Dingler et al. (US 2012/0311091; Hereinafter “Dingler”).
Regarding claim 6, Park, in combination with Kimura, teaches the information processing device according to Claim 3. Park, in combination with Kimura, does not explicitly teach wherein the management information is expressed in terms of generation date/time of the information generated by the processor most recently. 
In an analogous art, Dingler teaches wherein the management information is expressed in terms of generation date/time of the information generated by the processor most recently (Dingler: Para. [0021], (iv) automatically generate a replacement image file of equal dimension with a defined solid color, image pattern, or scaled image to serve as a replacement that matches the same size as the original expired image; Para. [0036], examining metadata contained in the image file specifying a time range and/or expiration date for displaying the image; and determining whether the image is expired (e.g., the time range and/or expiration date has passed). When the content manager 60 determines the image is not expired (e.g., is valid for distribution based on the time range and/or expiration date), the content manager 60 sends the requested image to the end user computing device. Para. [0056]).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Dingler with the system and method of Park and Kimura to include wherein the management information is expressed in terms of generation date/time of the information generated by the processor most recently because this functionality enables reducing the possibility that an expired image is displayed (Dingler: Para. [0004]).
Regarding claim 9, Park, in combination with Kimura, teaches the information processing device according to Claim 6. Park, in combination with Kimura, does not explicitly teach wherein the processor refers to the date/time of the information included in the management information, and outputs information generated later than the date/time referred to.  
In an analogous art, Dingler teaches wherein the management information is expressed in terms of generation date/time of the information generated by the processor most recently (Dingler: Para. [0055], On the other hand, when the content manager 60 determines the image is expired (e.g., is no longer valid for distribution based on the time range and/or expiration date), the content manager 60 performs at least one of the following: read metadata of the image to determine an origin of the image; connect to the determined origin and determine whether an updated image file is available with an updated (e.g., valid) time range and/or expiration date that is in the future; notify the origin of that a request for the image was blocked; determine how to generate a replacement image by reading a remediation configuration file; generate a replacement image per the remediation configuration file; copy metadata from the original image to the replacement image; delete the original image from cache and/or any other storage; save the replacement image; and send the replacement image to the requesting end user computing device.)
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Dingler with the system and method of Park and Kimura to include wherein the management information is expressed in terms of generation date/time of the information generated by the processor most recently because this functionality enables reducing the possibility that an expired image is displayed (Dingler: Para. [0004]).
Allowable Subject Matter
Regarding Claims 10-19, Claims 10-19 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Giddins whose telephone number is (571)272-7993.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached at (571) 272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NELSON S. GIDDINS/            Primary Examiner, Art Unit 2437